                                                                                                    JS-6

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          ED CV 20-330 PA (KKx)                                         Date    February 24, 2020
 Title             Iscra Jaramillo v. Daniel Ott, et al.



 Present: The Honorable            PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                    None                             N/A
                 Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                  IN CHAMBERS - ORDER

       Before the Court is a Notice of Removal filed by defendant Daniel Ott (“Removing
Defendant”). Removing Defendant asserts that this Court has jurisdiction over the action
brought against him and co-defendant Siegel Land & Livestock, LLC by plaintiff Iscra Jaramillo
(“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over those matters authorized by the Constitution and Congress. See, e.g., Kokkonen v.
Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). A suit
filed in state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        To invoke this Court’s diversity jurisdiction, Defendant must prove that there is complete
diversity of citizenship between the parties and that the amount in controversy exceeds $75,000.
28 U.S.C. § 1332. When determining the amount in controversy, the Court must assume that the
allegations in the complaint are true and that a jury will return a verdict in the plaintiff’s favor on
all of the claims in the complaint. See Kenneth Rothschild Tr. v. Morgan Stanley Dean Witter,
199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). “The ultimate inquiry is what amount is put ‘in
controversy’ by the plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo
Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (emphasis in original); see
also Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005). When an action
has been removed and the amount in controversy is in doubt, there is a “strong presumption” that
the plaintiff has not claimed an amount sufficient to confer jurisdiction. Gaus, 980 F.2d at 566
(citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–90, 58 S. Ct. 586, 82 L.
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       ED CV 20-330 PA (KKx)                                   Date   February 24, 2020
 Title          Iscra Jaramillo v. Daniel Ott, et al.

Ed. 845 (1938)). “[T]he amount-in-controversy inquiry in the removal context is not confined to
the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
“When not facially evident from the complaint that more than $75,000 is in controversy, the
removing party must prove, by a preponderance of the evidence, that the amount in controversy
meets the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089,
1090 (9th Cir. 2003). “Under this burden, the defendant must provide evidence establishing that
it is ‘more likely than not’ that the amount in controversy exceeds [$75,000].” Sanchez v.
Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).

        “Whether damages are unstated in a complaint, or, in the defendant’s view are
understated, the defendant seeking removal bears the burden to show by a preponderance of the
evidence that the aggregate amount in controversy exceeds [the statutory minimum] when
federal jurisdiction is challenged. . . . [A] defendant cannot establish removal jurisdiction by
mere speculation and conjecture, with unreasonable assumptions.” Ibarra v. Manheim Invs.,
Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). “Conclusory allegations as to the amount in
controversy are insufficient.” Matheson, 319 F.3d at 1090–91.

        Here, Removing Defendant’s Notice of Removal alleges that it is “more likely than not”
that the amount in controversy exceeds $75,000.00 because Plaintiff filed the action in San
Bernardino Superior Court as an “unlimited” civil action exceeding $25,000.00. (Notice of
Removal at ¶ 16.) According to the Notice of Removal, although the Complaint is silent on the
amount of damages, Plaintiff seeks damages for “wage loss, loss of use of property, hospital and
medical expenses, general damages, property damages, loss of earning capacity, and attorney
costs and fees” and alleges that Plaintiff “sustained serious bodily injuries” as a result of a motor
vehicle accident. (Id.) Neither the Complaint nor the Notice of Removal alleges any evidentiary
facts concerning the nature of Plaintiff’s injuries or the amount of damages Plaintiff seeks in
excess of $25,000.00. The Court therefore concludes that Removing Defendant has failed to
sufficiently support the Notice of Removal’s allegation that the amount in controversy exceeds
$75,000.00. As a result, Removing Defendant has failed to establish by a preponderance of the
evidence that the amount in controversy exceeds the jurisdictional minimum, and Removing
Defendant has therefore failed to establish this Court’s diversity jurisdiction.

       For the foregoing reasons, Removing Defendant has failed to satisfy his burden of
showing that diversity jurisdiction exists over this action. Accordingly, this action is hereby
remanded to San Bernardino Superior Court, Case No. CIVDS 2000278, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.

CV-90 (06/04)                                CIVIL MINUTES - GENERAL                          Page 2 of 2
